Citation Nr: 0634662	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable evaluation for bilateral 
tinea pedis.

3.  Entitlement to service connection for a disability 
manifested by numbness of the feet, to include on a secondary 
basis.

4.  Entitlement to service connection for bilateral ankle 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to January 
1990 and September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

The record reflects that the veteran failed to appear, 
without explanation, for a videoconference hearing scheduled 
in November 2004 before a Veterans Law Judge.  He has not 
requested that the hearing be rescheduled.  Accordingly, the 
Board will proceeded as if the veteran's hearing request has 
been withdrawn.  See 38 C.F.R. § 20.704(d) (2006) (providing 
that failure to appear for a scheduled hearing is treated as 
a withdrawal of the request).  In March 2005, the Board 
remanded this case for further evidentiary development.  The 
requested development has been completed, and the case has 
been returned to the Board for further appellate 
consideration.    

The issues of entitlement to service connection for a 
disability manifested by numbness of the feet and entitlement 
to an increased rating for lumbosacral strain are addressed 
in the remand that follows the order section of this 
decision. 




FINDINGS OF FACT

1.  The veteran's tinea pedis is not manifested by 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area, nor is it manifested by constant 
itching.   

3.  The veteran's tinea pedis covers an area less than 5 
percent of his entire body and has not necessitated systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.

4.  The veteran does not have a disability of either ankle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2006).

3.  A bilateral ankle disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran's claims were initially 
adjudicated before he was  provided with complete VCAA 
notification.  Pursuant to the Board's directive in the March 
2005 Remand, the Appeals Management Center (AMC) provided the 
veteran with the notice required under the VCAA by a letter 
mailed in April 2005, to include notice that he should submit 
any pertinent evidence in his possession.  The veteran was 
provided with the requisite notice with respect to the 
effective-date element of both claims and the disability-
element of his service connection claim in a July 2006 
letter.  

In addition, the Board observes that through the statement of 
the case and supplemental statements of the case, the veteran 
was informed of the criteria for evaluating his bilateral 
tinea pedis, to include notice of the revised diagnostic 
criteria for evaluating skin disabilities.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records 
identified by the veteran.  In addition, the veteran has been 
afforded appropriate examinations that evaluated his claimed 
bilateral ankle disability and addressed the severity of his 
service-connected tinea pedis.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation. 

Following the completion of all indicated development of the 
record, the AMC readjudicated the veteran's claims in April 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of either claim would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO or 
the AMC were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.  



Compensable Evaluation for Bilateral Tinea Pedis

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard, the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a May 1998 rating decision, the RO granted service 
connection for tinea pedis and assigned a noncompensable 
evaluation under Diagnostic Code 7813, effective January 28, 
1998.  In an October 2000 rating decision, the RO continued 
the noncompensable evaluation.  

VA treatment records dated from October 2000 to January 2002 
are absent any complaints of or treatment for the service-
connected skin disability. 

A February 2002 VA examination report shows that the veteran 
complained that for the past two and one-half years, he had 
experienced almost constant symptoms of athlete's foot, which 
in his case consisted of dryness, cracking of the skin, and 
splitting of the skin between the toes.  He treated this 
disorder with powder from the drug store and had not sought 
more definitive treatment.  

On physical examination, the examiner observed that the 
veteran's feet and socks smelled bad and that his feet were 
moist with some degree of cracking of the tissue between most 
of the smaller toes.  There was no apparent toenail fungus 
present in the fungal reservoir.  The examiner provided an 
assessment of history of recurrent tinea pedis with some 
current manifestations of this disorder.  

In an April 2002 rating decision, the RO continued the 
noncompensable evaluation.  

In the notice of disagreement, the veteran complained of 
severe pain and discomfort in his feet due in part to his 
tinea pedis.

A September 2005 VA examination report shows that the 
veteran's complaints included redness and itching of his 
feet.  He had been self-treating his disorder with over-the-
counter foot powders and creams.  He denied a history of 
surgery, injections, physical therapy, or assistive devices.  
He denied pain, weakness, fatigability, and effects on 
standing and walking.  He affirmed that he had flare-ups 
every day that included burning skin on both feet.  He was 
currently employed part-time in a salvage yard.  He stated 
that his condition affected his occupation in that he was 
unable to work full-time due to his various disabilities.  He 
denied any other effects on his activities of daily living or 
recreational activities.  

On physical examination, his skin was negative for corns, 
calluses, or edema.  There was positive macerated, dry, 
flaking skin along the arches, which represented less than 
one percent of his total body surface.  Examination of the 
toes revealed that they were mid-line, without deformities, 
and within normal limits.  The nails were without deformity, 
discoloration, or thickening.  On palpation and "ranging" 
of the feet, there was no restricted motion, tenderness, 
abnormal weight bearing, weakness, or instability.  On 
standing, his foot posture was mid-line and normal.  His gait 
was normal.  There was no pain on manipulation of his feet.  
The examiner provided a diagnosis of tinea pedis less than 
one percent of the total.  The examiner commented that the 
veteran's tinea pedis would not be expected to affect his 
ability to work.    




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

During the pendency of this claim, the schedular criteria for 
the evaluation of skin disabilities were amended.  These 
changes are effective from August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (codified as amended at 38 
C.F.R.             § 4.118).  Because the revised regulations 
expressly state an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  See Allen v. Brown, 6 Vet. App. 207, 211 
(1994); see also VAOPGCPREC 7-2003 (November 19, 2003) 
(providing that most statutes and regulations liberalizing 
the criteria for entitlement to a benefit may be applied to 
pending claims because they would affect only prospective 
relief).  Accordingly, for any date prior to August 30, 2002, 
the revised skin rating criteria may not be applied to this 
claim.

The veteran's service-connected skin disability is assigned 
to Diagnostic Code 7813, which is rated by analogy to 
dermatitis or eczema under Diagnostic Code 7806 pursuant to 
the Note there under.  The revised criteria provide that if 
the dermatitis or eczema covers an area less than 5 percent 
of the entire body or less than 5 percent of the exposed 
areas affected, and no more than topical therapy was required 
during the past 12-month period, a noncompensable rating is 
assigned.  A 10 percent rating is assigned where the 
dermatitis or eczema covers an area of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2006).  

Under the former criteria for evaluating skin disabilities, 
disabilities assigned to Diagnostic Code 7813 were similarly 
rated by analogy to eczema under Diagnostic Code 7806.  A 
noncompensable rating is assigned where the skin disability 
is productive of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is assigned where the skin disability is 
productive of exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is assigned where the skin disability is productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned where the 
skin disability is productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

Analysis

With respect to the rating criteria in effect prior to August 
30, 2002, the medical evidence shows that the veteran is not 
entitled to a compensable evaluation.  In particular, the 
evidence does not show that the veteran's skin disability is 
productive of exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  Rather, the veteran's 
tinea pedis is confined to his feet-a small and nonexposed 
surface.  In addition, at the February 2002 VA examination, 
the veteran complained that he experienced "almost constant 
symptoms" but the objective findings reported in the 
examination report do not show that manifestations of the 
skin disability include constant itching.  While the veteran 
need only meet one criterion of the criteria prescribed for a 
30 percent rating, the objective findings reported in the 
examination report show that his skin disability is not on 
par with a disability manifested by extensive lesions or 
marked disfigurement.

With respect to the rating criteria effective August 30, 
2002, according to the September 2005 VA examination report, 
the veteran's skin disability covers an area less than 5 
percent of his entire body.  Also, no more than topical 
therapy ("over-the-counter powders and creams") is required 
as the evidence shows that the veteran does not undergo 
systemic therapy to treat his skin disability.

Thus, the Board finds that the veteran is not entitled to a 
compensable evaluation under the rating criteria in effect 
prior to or beginning August 30, 2002.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
skin disability and that the manifestations of the disability 
are contemplated by the schedular criteria.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  

Service Connection for Bilateral Ankle Disability

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must contain:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  As 
previously discussed, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The record contains no medical evidence showing that the 
veteran currently has a disability of either ankle.  The 
service medical records and VA treatment records dated from 
July 1999 to January 2002 are completely devoid of any 
finding of the claimed disability.  The September 2005 VA 
examiner reported that the examination of the ankles revealed 
no deformities and that X-rays of the ankles were normal.  
The VA examiner concluded that the objective data did not 
support a diagnosis for either ankle at the current time.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (providing 
that service connection may not be granted unless a current 
disability exists).

In essence, the evidence of a current disability is limited 
to the veteran's own statements.  This is not competent 
evidence of a current disability since laypersons, such as 
the veteran, are not qualified to render medical diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and service connection 
is not in order for the claimed bilateral ankle disability.




ORDER

A compensable evaluation for bilateral tinea pedis is denied.

Service connection for a bilateral ankle disability, 
including on a secondary basis, is denied. 


REMAND

In the March 2005 Remand, the Board directed that the veteran 
be afforded a VA examination to determine the presence and 
etiology of the claimed disability manifested by numbness of 
the feet.  The Board specifically instructed that the 
examiner should state an opinion as to whether any disorder 
responsible for the claimed symptoms is at least as likely as 
not etiologically related to the veteran's service- connected 
low back disability and/or tinea pedis or otherwise 
etiologically related to his military service.  

The veteran was afforded a VA examination in September 2005; 
however, the examiner did not provide the requested opinion.  
The Board finds that this error is prejudicial to the 
veteran, as there is no competent evidence of record that 
addresses this question.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to an increased rating for low back 
disability and entitlement to service connection for 
disability manifested by numbness of the feet are 
inextricably intertwined.  Therefore, the Board will defer 
its decision on the low back claim.

Accordingly, this case is again REMANDED to the AMC or the RO 
for the following actions:

1.  The AMC or RO should arrange for the 
veteran to be afforded a VA examination 
by an appropriate VA physician to 
determine the etiology of the veteran's 
claimed numbness of the feet.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.

The examiner should identify any 
objective evidence of the claimed 
symptoms and should identify the disorder 
or disorders responsible for such 
symptoms.  In particular, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the symptoms are 
etiologically related to the veteran's 
service-connected low back disability 
and/or tinea pedis or whether they are 
otherwise etiologically related to the 
veteran's military service.

The supporting rationale for each opinion 
expressed must also be provided.

2.  The AMC or RO should also undertake 
any other development it determines to be 
warranted.

3.  Then, the AMC or RO should 
readjudicate the veteran's claim(s).  If 
the benefit(s) sought on appeal is (are) 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


